Name: Commission Regulation (EC) NoÃ 1261/2006 of 23 August 2006 amending Regulation (EC) NoÃ 219/2006 opening and providing for the administration of the tariff quota for bananas falling under CN code 08030019 originating in ACP countries for the period 1 March to 31 December 2006
 Type: Regulation
 Subject Matter: plant product;  Europe;  tariff policy;  trade;  economic geography
 Date Published: nan

 24.8.2006 EN Official Journal of the European Union L 230/3 COMMISSION REGULATION (EC) No 1261/2006 of 23 August 2006 amending Regulation (EC) No 219/2006 opening and providing for the administration of the tariff quota for bananas falling under CN code 0803 00 19 originating in ACP countries for the period 1 March to 31 December 2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1964/2005 of 29 November 2005 on the tariff rates for bananas (1), and in particular Article 2 thereof, Whereas: (1) The Annex to Commission Regulation (EC) No 219/2006 (2) lists the authorities responsible for applying the import arrangements in each Member State. Following a notification from a Member State, the list of authorities should be amended. (2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 219/2006, the part of the text concerning Luxembourg is replaced by the following: Luxembourg Direction des Douanes et Accises Division Douane/Valeur  26, Place de la Gare L-1616 Luxembourg. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 316, 2.12.2005, p. 1. (2) OJ L 38, 9.2.2006, p. 22. Regulation as last amended by Regulation (EC) No 966/2006 (OJ L 176, 30.6.2006, p. 21).